M. F. Cavanagh, J.
We adopt the facts from Judge Anderson’s dissent. However, we cannot agree with his conclusions as to the law. By 1939 PA 254 and 1947 PA 124, the Legislature successively broadened the scope of the statute’s coverage (MCLA 750.356a; MSA 28.588[1]). It was the intent of the Legislature to punish the breaking and entering of a motor vehicle with the purpose to steal. The Legislature determined that such conduct would be felonious if (1) the intent is to steal property of more than $5 in value (first clause), or (2) the person in the course of removing *53the goods or property damages any part of the motor vehicle (second clause).
The Legislature intended that the presence of either of these elements bring the conduct within the purview of this statute. The dissenting opinion would essentially redraft the statute to forbid only breaking into the vehicle with intent to steal. To do so gives greater weight to the Legislature’s grammatical imprecision than to its intent. We would attach the greater significance to the legislative intent. See Posselius v First National Bank-Detroit, 264 Mich 687, 689; 251 NW 429, 430 (1933).
Affirmed.
Bashara, P. J., concurred.